 In the Matter Of UNION PACIFIC STAGES, INC.andAMALGAMATEDASSOCIATION of STREET, ELECTRIC RAILWAY AND MOTOR COACHEMPLOYES OF AMERICA, LOCAL DIvisION 1055.Case No. C-133.-Decided December 19, 1936Motor Bus Industry-Interference,Restraint or Coercion:expressed oppo-sition to labor organization,threats of retaliatory action ; interference withorganizational activity;discrediting and vilifying union ; propaganda againstunion ; attempt to persuade employees not to join or to resign from union ;intimidating union leaders and members; engendering fear of loss of employ-ment for union membership and activity;questioning employees with regardtomatters which are subjects of negotiation with union;bargaining withindividual employees;circumvention of collective agreement with union-Discrimination:discharge-Reinstatement Ordered-Back Pay:awarded.Mr. E. J. Eagenfor the Board.Mr. Roy F. Shields,of Portland, Ore., for respondent.Green, Tanner & Boesen,byMr. K. C. Tanner,of Portland, Ore.,for the Union.Mr. Aaron W. Warner,of counsel to the Board.DECISIONSTATEMENT OF CASEOn April 3, 1936, Amalgamated Association of Street, ElectricRailway and Motor Coach Employes of America, Local Division1055, hereinafter referred to as the Union, filed with the RegionalDirector for the Nineteenth Region a charge that Union PacificStages, Inc., Portland, Oregon, hereinafter referred to as the re-spondent, had engaged in and was engaging in unfair labor prac-tices contrary to the National Labor Relations Act, 49 Stat. 449,hereinafter referred to as the Act.On June 12, 1936, the Boardissued a complaint against the respondent, signed by, the RegionalDirector for the Nineteenth Region, alleging that the respondenthad committed unfair labor practices affecting commerce, withinthe meaning of Section 8, subdivisions (1) and '(3), and Section 2,subdivisions (6) and (7), of the Act.An allegation that the re-spondent had committed acts in violation of Section 8, subdivision(2), of the Act was added by amendment on August 3, 1936, atthe hearing.471 472NATIONALLABOR RELATIONS BOARDamended, alleged in substance :1.That the respondent, during the period from March 4 to March31, 1936, discharged and thereafter refused to reinstate Hebe Dobbs,C. B. Kiesel, F. H. Woodford, and Harold G. Allen, all employeesof the respondent, because they joined and assisted the Amalga-mated Association of Street, Electric Railway and Motor CoachEmployes of America, Local Division 1055, a labor organization,and engaged in concerted activities with other employees for thepurpose of collective bargaining and other mutual aid andprotection.'2.That the respondent, during the period from February 12 toFebruary 16, 1936, interfered with the administration of the Unionby preventing its officers from procuring the free, voluntary andunbiased expression of opinion from its members in regard to laborpolicies.3.That the respondent, by such acts, and by sending for andhiring non-union operators in preference to available union opera-tors, by making statements tending to discourage membership. inthe Union, by rewarding with promotion and other favors the dis-continuance of membership in the Union, by the promotion of non-union employees over union employees of greater skill and expe-rience, and by the employment of special agents to spy upon theunion representatives, has interferred with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.On June 25, 1936, the respondent filed an answer to the com-plaint,' alleging that the Act as attempted to be applied in the com-plaint is unconstitutional and void. It admitted the discharge ofthe persons named in the complaint but averred that their employ-ment was terminated for good cause and not for the reasons al-leged.It denied that it had made statements tending to discouragemembership in the Union, and alleged that any statements so madeby any of its agents or employees were expressions of individualunauthorized,, opinion.It admitted the employment of specialagents, but only "to check the conduct and honesty of its employeeshandling its funds or coming in contact with its patrons, and thatrespondent pursued this policy with respect to all of its employeesregardless of their membership or nonmembership in any union".The respondent also denied that it had interfered with the adminis-tration of the Union, and moved to dismiss the complaint.1 The complaint also included an allegation in regard to the discharge of John H. Gish,which was stricken during the hearing. DECISIONS AND ORDERS473Pursuant to notice thereof, HarryHazel,duly designated by theBoard asTrialExaminer, conducted a hearing commencing onAugust 3, 1936, at Portland, Oregon.2The respondent and theUnion were represented and participated in the hearing.Full op-portunity to be heard,to examineand cross-examine witnesses, andto produce evidence bearing on the issues,was afforded to allparties.3Upon the record thus made, the transcript of the hearing, andall the evidence, including oral testimony, documentary and otherevidence offered and received at the hearing, the TrialExaminer, onSeptember 11, 1936, duly filed an Intermediate Report, finding andconcluding that the respondent, by itsdischargeand refusal toreemploy Hebe Dobbs, C. B. Kiesel and F. H. Woodford, and byother specified acts, had engagedin unfair labor practices affect-ing commerce within the meaning of Section 8, subdivisions (1)and (3), and Section 2, subdivisions (6) and (7), of the Act. TheTrial Examiner found that the complaint,in so far asit relatedtoHarold G. Allen, and in so far as it charged the respondent withviolation of Section 8, subdivision (2), of the Act, was not sustained.On the basis of his findings andconclusions,the TrialExaminerrecommended that the respondent (1) cease and desist from in anymanner interfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of the Act; (2)offer to Hebe Dobbs, C. B. Kiesel and F. H. Woodford immediateand full reinstatement to their former positions, without.prejudiceto any rights and privileges previously enjoyed; (3)make wholethe aforementioned employees for anylosses ofpay they have suf-fered by reason of their discharge; and (4)file a report in writ-ing with the Regional Director for the Nineteenth Region on orbefore September 25, 1936, setting forth in detail the manner andform in which the respondent has complied with the foregoingrequirements.On September 21, 1936, the respondent filed exceptions to theIntermediate Report, and requested the privilegeofmaking anoral argument before the Board.Exceptions to the IntermediateReport were also filed on September 25, 1936, by the Union.OnOctober 10, 1936, pursuant to notice thereof, a hearing was heldbefore the Board in Washington, D. C., for the purpose of oralargument on the exceptions.2 The hearing was continued at Boise, Idaho, on August 5, 6 and 7, and was then resumedat Portland,Oregon, on August 10,11 and 12, 1936.8 Owing to the inability of two of the respondent'switnesses,W. H. Kuse and HerbertGoodland,to appear at the hearing,their testimony was received by means of deposition. 474NATIONAL LABOR RELATIONS BOARDThe Board finds nothing in the exceptions filed by the respond-ent and the Union, or in the oral argument at the hearing beforethe Board, requiring any material alteration of the Trial Exam-iner's findings and conclusions, except that the Board, as appearsbelow, has reserved its decision in relation to the case of F. H.Woodford.Upon the entire record in the proceeding, the Board makes thefollowing :FINDINGS OF FACT1.THE RESPONDENT AND ITS BUSINESSThe respondent, Union Pacific Stages, Inc., is a corporation dulyorganized and existing under the laws of the State of Oregon, hav-ing its principal office in the City of Portland, County of Mult-nomah, State of Oregon. Its common stock consists of 10,000 sharesof par value $100 each, of which 6,500 shares have been issued.Ex-cept for the qualifying shares of the directors, all of the issuedstock is owned by the Union Pacific Railroad Company, a corpo-ration duly organized and existing under the laws of the State ofUtah, having its principal office in the City of Omaha, State ofNebraska.The respondent operates an interstate bus transportation system,extending through the States of Oregon,Washington, Idaho,Wyoming, and Utah, and transporting for hire persons, express,and mail.Terminal facilities are located in Portland, Oregon;Spokane,Washington; Boise, Idaho; Salt Lake City, Utah, andelsewhere.The Union Pacific Railroad Company operates a trans-continental railroad system between Council Bluffs, Iowa, and vari-ous points on the western coast of the United States.The respondent maintains a joint business office at 2116 Leaven-worth Street, City of Omaha, State of Nebraska, with the Inter-state Transit Lines, a corporation duly organized and existing underthe laws of the State of Nebraska.The stock of the InterstateTransit Lines is owned jointly by the Union Pacific Railroad Com-pany and the Chicago & Northwestern Railroad Company. Itoperates an interstate bus transportation system extending fromChicago, Illinois, to Salt Lake City, Utah, and between variousother points, and transporting for hire persons, express, and mail.The Interstate Transit Lines and the respondent are operated as asingle unit, under the same general management.In the regular course of the respondent's business its buses trans-port persons, express, and mail on a continuous journey betweenSalt Lake City, Utah, and Portland, Oregon.The time of arrivaland departure of some of the buses operated by the respondent DECISIONS AND ORDERS475and by the Interstate Transit Lines is published in the railroadtime-tables of the Union Pacific Railroad Company.Among theprinted provisions on the aforementioned time tables is one to theeffect that "Tickets good for passage over Union Pacific rail linesbetween any two points between which the Interstate Transit LinesorUnion Pacific Stages, Inc. furnish motor bus service will behonored on motor buses".The respondent's business is carried on through its divisionaloffices,which are located in Portland, Oregon; Spokane, Washing-ton; and Boise, Pocatello and Burley, Idaho.A subdivision ofthe Pocatello division is located in Salt Lake City, Utah.A super-intendent is in charge of each of the divisions.The respondentemploys approximately 135 regular operators on its buses.4It was agreed by stipulation of the parties at the hearing thatthe operations of the respondent "occur in the course and currentof commerce among the several states and are an integral part ofthe operation of the instrumentalities of commerce and constitutecommerce among the several states", and that "Hebe Dobbs, C. B.Kiesel, F. H. Woodford, and Harold G. Allen were, prior to theirdischarges on the dates alleged in' complaint herein, employed asdrivers and operators on the interstate motor bus transportationsystem of the respondent Union Pacific Stages, Incorporated, andassisted it in the continuous interstate transportation of persons,mail, and express for hire".The Board finds that the respondent is engaged in traffic, com-merce, and transportation among the several States, and that thedrivers, operators, mechanics and other employees employed on thebuses operated by the respondent are directly engaged in such traf-fic, commerce, and transportation.II.THE UNIONAmalgamated Association of Street, Electric Railway and MotorCoach Employes of America, affiliated with the American Federationof Labor, is a nation-wide labor organization, admitting to mem-bership operators, ticket agents, baggagemen, and garage employees,but excluding foremen and others engaged in a supervisory capacity.Local Division 1055 was organized among the employees of therespondent on August 13, 1934, and received its charter on November23, 1934. Its original membership was 102, which later increasedto 109.At the time of the hearing the membership had decreasedto 72.'Many of the facts recited above were obtained through stipulation of the parties atthe hearing. 476NATIONAL LABOR RELATIONS BOARDIII.RELATIONS BETWEEN THE RESPONDENT AND THE UNION PRIOR TOTHE DISCHARGESA. Early negotiations leading to the first agreementThe respondent was first apprised of the union activities of itsemployees in September or October,1934, through the receipt of aletter from its Portland division,signed by C. W. Van Avery, an,employee who later became the president of the Union.The letterindicated the intention of some of the employees to join a labororganization.R. J. Walsh, the respondent's president,stated thatneither he nor T.J.Manning,the general superintendent,would gointo the Portland territory while the Union was being formed.The respondent's local officials,however, did not profess to the samedegree of tolerance.V. S. Clark, the assistant superintendent of thePortland division, on learning that the employees were going todemand an increase in wages, called them one after another intohis office and stated that they were influenced by "radicals",and thatthe management would "lock the cars up in the barn" before it wouldaccede to any such demand.Walter Kuse, the superintendent ofthe Portland division,questioned the employees as to their unionactivities,and gave them his unsolicited opinion that a wage increasewas not possible.The first meeting between the Union and the respondent occurredon February 19, 1935, at Portland,Oregon.Among those instru-mental in arranging the meeting were C. W. Van Avery, the presi-dent of the Union, and Hebe Dobbs.Van Avery has been em-ployed by the respondent as a driver since December 20,1927, andhad actively participated in the formation of the Union in Augustand September,1934.Van Avery testified at the hearing that themeeting with the management was occasioned by the discharge ofan employee named Warren Lampman,allegedly for union activi-ties, and by the question of a wage increase.The request for a conference was made by the Union on December21, 1934,through Van Avery and C.B. Kiesel, its secretary.Therewas a considerable delay before the conference took place, due tothe insistence on the part of the respondent'spresident,Walsh,that the Union prove its right to represent the employees.Finallyan election was held under the supervision of the old NationalLabor Relations Board during the week of January 23 to February4, 1935, to determine the matter of representation.One hundredand nine of the 135 eligible employees cast their ballots in favorof the Union, which was then certified as the sole bargaining agency.Walsh was notified of this fact,and thereupon assented to aconference. DECISIONS AND ORDERS477The negotiations were conducted on behalf of the Union by Wil-liam Cooper, 13th International Vice President, Hebe Dobbs, rep-resenting the employees of the Boise division, W. J. Ewing, repre-senting the employees of the Salt Lake City division, Charles Good-man, representing the employees of the Spokane division, and VanAvery.5The respondent was represented by Walsh, T. J. Manning,the respondent's general superintendent, and W. H. Kuse, who hadbecome the assistant general superintendent.At the outset of themeeting Walsh said : "Make it snappy. I am going to Seattle to-night."When the Union proposed that any results of the negotia-tions should be put in writing, Walsh objected, stating that nverbal contract would suffice.He also demurred to a suggestionthat notes be taken by a stenographer.However, after three daysof bickering, the respondent entered into a written agreement withthe Union.eB. The respondent's attitude towards the Union during the ecoistenceof the agreementAbout the time of the formation of the Union, the respondentceased hiring drivers in the localities where they were needed, andbegan instead to recruit all of its new drivers at Omaha.Therespondent has explained this change of policy on the ground thatOmaha provided convenient and superior training facilities.TheUnion, however, contends that the respondent's aim was solely thatof undermining the organization of its employees.Van Averytestified that nine drivers and three shop men were sent to the Port-land division from Omaha to take the places of discharged em-ployees,whereas no local men had been employed.The conse-quence of this was a lowering of the number of union members inPortland from 24 (which included all the drivers in the division)to 15.Van Avery testified further that the new drivers were in-variably hostile to the Union.One of them had explained that the"Omaha boys" could not join the Union "because of the manage-ment", and because they "would lose out all around".There isalso evidence, as will appear later, that the respondent's superin-tendents have attempted to intimidate union employees, on occa-sion, by threatening the Union with destruction.Finally, the credi-6Dobbs, Ewing and Goodman have since been discharged by the respondent.Cooperwas not an employee.Van Avery is still in the respondent's employ.6 The agreement,signed on February 23, 1935,was to remain in effect for one year, anddid not provide for renewal.Its purpose was stated to be "to establish an understandingbetween the Company and the Union with respect to working arrangements and conditions,basic hours and scales of wages during the life of this agreement..The respondentagreed to meet and deal with the duly accredited representatives of the Union on dif-ferences arising between them with respect to services and working conditions.SeeRespondent's Exhibit No 27. 478NATIONAL LABOR RELATIONS BOARDbility of the Union's contention is bolstered by the testimony ofJ.D. Rigney, member of the Idaho Utilities Commission of theState of Idaho from July 1, 1929, to October 1, 1935.Rigney tes-tified that on or about July 1, 1935, in the course of his dealingswith the respondent, he was told by Herbert Goodland, the superin-tendent of the respondent's Boise division, that the respondentwas sending non-union men into Boise fast enough to hold theUnion "under control", and to render it ineffective.As a result ofthis conversation, Rigney advised his son, who was employed bythe respondent, that no good would come of his belonging to theUnion.This attempt on the part of the respondent to undermine thestrength of- the Union becomes increasingly manifest because ofthe conduct of Walsh and Manning during this period. In No-vember, 1935, Walsh, made a tour of the respondent's divisions, and,in a series of meetings, informed the employees that he had takensteps toward securing an increase in pay, but that this was a matterwith which the Union had nothing to do.He also stated that theemployees had no need of a union in order to safeguard theirrights, and that they were not obliged to "pay tribute".Manninghad recourse to the same strategy. In July, 1935, the respondenthaving been advised through the Union of a grievance on the partof one of its Spokane employees, George Auld-the matter relatedto back pay and was clearly contemplated in the provisions of theagreement-Manning neverthelessmade an adjustment directlywith Auld, stating that "he didn't want anyone that was not satis-fied, that the Union could not get him anything that the companycould not give him". In view of the agreement which existed be-tween the respondent and the Union, it is difficult to deduce any-thing from these activities on the part of the respondent's officialsother than that they were attempting to circumvent the provisionsof the agreement by arousing in the employees the feeling that itwas superfluous to negotiate with the management through theUnion. It is clear that such conduct on the part of the respondentconstitutes interference with the rights of its employees guaranteedby Section 7 of the Act.In addition to the foregoing, there was considerable testimonyrevealing active hostility toward the Union on the part of otherof the respondent's officials.As far back as September, 1934, Good-land had warned driver Dan Gilbert that the Union would do himno good, and that he would just be throwing money away by join-ing.He also stated "that the company would break it (the Union)up sooner or later".He informed driver George Perry that as aresult of the organization of the Union, the respondent would DECISIONS AND ORDERS479formulate a book of elaborate rules, and threatened that "the firstone you break, it will be too bad". In April, 1935, Goodland coun-seled driver Harold G. Allen that "it was not necessary to payprotection in the Union".Driver Burnam Scrivener testified that on or about June 4, 1935,in Goodland's office, Goodland waved before him some blue slips ofpaper, saying : "Here is a bunch of fellows that have been fired."He then said : "I don't know whether there is such a thing as theRegional Labor Board any more," and added, "I guess you knowthat the N. R. A.'s knocked out."He then asked Scrivener : "Whoispaying you, the Union or the Union Pacific Stages?"WhenScrivener replied that he was paid by the respondent, Goodlandexclaimed : "What do you want that God damned Union for,anyhow?"Hebe Dobbs testified that Goodland had cooperated with theUnion under the terms of the agreement until the National Indus-trialRecovery Act was declared unconstitutional, and that there-after the cooperation ceased.Goodland discharged driver Worleywithout' granting him a hearing, and informed Dobbs that "TheN. R. A. has been thrown out, which takes that right away fromyou men".The Union membership in Boise dropped from 23 to 16 whileGoodland remained superintendent.He was subsequently trans-ferred from Boise by Manning because of the numerous complaintsby the union employees.There was testimony in a similar vein regarding George Gorm-ley, who replaced Goodland as superintendent of the Boise division.Driver Ball Thompson testified that one day in February, 1936,at two o'clock in the morning, he was requested by Gormley toreveal the contents of a questionnaire submitted to its members bythe Union.7Thompson said he had not seen the questionnaire, andwas thereupon ordered by Gormley to secure the information bytelephoning to Hebe Dobbs at once.After' the call was made,Gormley said : "This is a hot spot here in Boise, and I think youand I could talk."Gormley then informed Thompson that therespondent could replace employees "as fast as they went out", andthat "any time they wanted to fire a man, they could get some-thing on him".On another occasion, Gormley told driver Knap-ton that lie admired him for not belonging to the Union, and thatthe Union "would not get us any place".At Portland, superintendent Kuse stated to driver Kiesel that inhis opinion the drivers were solicited for membership by the Union7 FeeUnion's Exhibit No. 8. 480NATIONAL LABOR RELATIONS BOARDonly because of its need of financial support, and that "he hadnever worked where a labor organization had dictated to him, andthat when it got to that point that a labor organization was todictate to him, he was going to quit and find employment else-where".In addition,Kuse questioned the drivers in the Portlanddivision as to how they were inclined toward the Union.There was further testimony in this connection in regard tothe discharge of driver Lampman.Lampman had been active inthe organization of the Union.Early in December, 1934,as a con-sequence of an accident in which some damage was done to his bus,Lampman was suspended for ten days.He spent this time, togetherwith Cooper,an officialof the Union,organizing the employees inBoise.He testified that when he returned to Portland at the endof the suspension period, he was sent for by Kuse, who wantedto know what he had been doing in Boise. Lampman stated thathe had been organizing for the Union.Kuse then said:"I know it,and Omaha knows it, too. They have changed their minds aboutthat accident,and you are discharged."The respondent has denied some of the foregoing evidence, andhas sought to avoid the remainder by declaring that it is not re-sponsible for the personal attitudes and antagonisms of its super-intendents.Neither position is convincing.The abundance ofthe testimony,implicating practically all of the respondent's offi-cials, indicates a concerted effort to discredit the Union as a bar-gaining agency.That this effort was not unproductive is evi-denced by the testimony of Van Avery that the Union membersbecame apprehensive of displaying their union buttons, and that itbecame increasingly difficult to induce employees to serve in an offi-cial capacity in the Union because of the fear of losing their jobs.In addition,therewas a marked decline in union membership.Considered as a whole,the record discloses a consistently hostileattitude toward the Union on the part of the respondent, whichis reflected in, rather than attributable to, the antagonistic attitudesof the individual superintendents.C. The second conference between the respondent and the UnionThe first agreement expired on February 23, 1936, and a secondconference took place between the Union and the management onthat date.At the outset, Walsh tookissuewith the Union on thequestion of seniority,and stated:"Well,you can't run business withseniority."He then took from his pocket a petition bearing thesignatures of 13 employees of the Spokane division'spurporting to8The total number of drivers in the Spokane division was 24 or 25. DECISIONS AND ORDERS481oppose the type of seniority provision proposed by the Union.Therepresentatives of the Union thereupon requested an adjournment ofthe meeting in order to investigate the attitude of the Spokane em-ployees.Walsh retorted : "If you are going to go out and contactthemen, we are certainly going to have Mr. Manning go too."Manning accordingly arrived at Spokane and interviewed about 15drivers.The Union representative of the Spokane employees,Lester Grimm, reached Spokane after Manning's arrival, and foundhis fellow employees uncommunicative and changed in attitude. Inone instance, Grimm testified, he had spoken to a new driver priorto the conference, and had found him friendly and sympathetic to-ward the Union. On his return, however, the driver refused toanswer the Union's questionnaire, or even to speak to Grimm."As a result of the premature adjournment of the conference, aperiod of time elapsed during which there was no agreement betweenthe Union and the respondent.Y°During this period, the respond-ent discharged drivers Dobbs, Kiesel, and Woodford.About March12, 1936, negotiations were resumed, and a new agreement was en-tered into' on March 17, 1936.Further details of these negotiationswill be discussed later in relation to the discharge of Hebe Dobbs.IV. THE DISCHARGESWitnesses for the Union testified, and it was not denied, that inthe last few years the respondent has discharged an unusually largenumber of employees."The respondent has explained that its pol-icy in this regard was governed by the need of increasing the qualityof its service.Superintendent Goodland testified by deposition thatthere had been a meeting of the respondent's superintendents in thefall of 1934, and that one of the principal subjects discussed byManning was the need of decreasing the number- of accidents on therespondent's lines.Goodland testified further that "it was neces-sary that we do something with these men or we couldn't continuewith the company".The ensuing discharges resulted in a feeling ofinsecurity among the employees, which was in a large measure re-sponsible for the growth of the Union during this period 12In March, 1936, the, respondent discharged Hebe Dobbs, F. H.Woodford, C. B. Kiesel, and Harold G. Allen. The complaint al-e The question of seniority was finally settled in the Spokane territory by a ballotconducted jointly by the respondent and the Union.The Union won, by a vote of 12 to 11.14The respondent refused a request by the Union to extend the prior agreement for 30days.11As has been previously testified,thesewere replaced by recruits from Omaha,NebraskaVan Avery testified that about 49 drivers and three shopworkers had been sentfrom Omaha up to the time of the hearing'aThis fact was brought out by the respondent's counsel in his argument before theBoard. 482NATIONAL LABOR RELATIONS BOARDleges that they were discharged because they joined and assisted theUnion.The respondent has denied this allegation, and has set forthother grounds for their dismissal from service. In deciding be-tween these conflicting claims, the Board has given due considera-tion to the entire background of the discharges, a large part of whichhas already been reviewed in Part III hereof.The Board has alsonoted that, with the possible exception of Allen, the respondent hasnot contended that the discharges were occasioned by inefficiency, orin consequence of the respondent's alleged endeavor to lessen thenumber of accidents. In this respect, the discharges are unusual.The respondent has alleged in its answer that "Hebe Dobbs andC.B.Kiesel were discharged because of persistent rude, discour-teous and improper conduct toward respondent's passengers in vio-lation of respondent's rules and orders; that F. H. Woodford wasdischarged for mishandling of company funds, and for smokingwhile driving, and while taking up tickets in violation of respond-ent's rules and orders; that Harold G. Allen was discharged becauseof his lack of capacity and judgment in handling respondent's stages,and failure to report an accident in accordance with the respondent'srules and orders".These discharges will now be considered individually.1.Hebe Dobbswas employed as a driver in the respondent's Boisedivision in June, 1929.His record as a driver had been good, and hisability had not been questioned.He was one of the first to join theUnion, and assisted Van Avery in its organization.He was chair-man of the Union committee in the Boise division, and as such par-ticipated in the conference between the Union and the managementin February, 1936.On March 4, 1936, he was discharged by therespondent.Aside from a single instance of disciplinary action inMarch, 1932, he had received no complaints from the respondentconcerning his driving during the entire period of his employment.On March 3, 1936, Dobbs had difficulty with a passenger namedKennedy at Nampa, Idaho.Kennedy was the business agent for atraveling group of Major Bowes' performers.While boarding thebus at Nampa, he attempted to take' into the bus a large case, whichDobbs prevented him from doing.Dobbs testified it was a rule ofthe respondent that large cases should be placed on the top of thebus.13Kennedy thereupon became irritated, and asserted that "NoGod damned stage driver is going to tell lne what to do", and added,"This is going inside or we won't go." In the course of the argu-" The case contained musical glasses which required careful handling.Dobbs testifiedthat this fact,was not explained to him until after the episode related above had occurred. DECISIONS AND ORDERS483meat which ensued, Dobbs, resenting a "personal"remark made byKennedy, told the latter either to"shut up"or to "settle"the matterimmediately.Kennedy quieted down, and nothing more was said.He was friendly during the course of the ride with Dobbs fromNampa to Weiser, Idaho, a distance of 65 to 70 miles.Dobbs didnot consider the incident unusual and attributed its occurrence tothe temperamental nature of"show troupe people".However, whenhe returned on his run the next day,he was informed by fellowemployeesthat hewas "on the spot" and was"going to be fired offthe territory".He was informed further that the Nampa agent,who had said to Dobbs at the Nampa depot that "he was glad,damned glad to get them (Kennedy and the troupe) out of there",had nevertheless turned in a report against him, that the manage-ment had immediately procured statements from the manager of theshow troupe and from other members of the troupe who had beenwithin hearing distance of the Nampa episode, and that the investi-gation was being conducted in such a thorough manner that itlooked"likeDobbs was out".Dobbs submitted a report of theincident to Gormley, the superintendent at Boise, at about 10 P. M.on March 4, 1936. Gormley said he would send the report to Omaha.When Dobbs reported for his run on the following morning, he wastold by a bookkeeper in the office that someone else was to take therun.On the next day Dobbs was taken out of service by Manning,who assigned as a reason that, because of the argument betweenDobbs and Kennedy, the latter had refunded his tickets for the tripfrom Weiser to Burley, Idaho, and had taken the train instead.It is not disputed that Kennedy did exchange the bus tickets fortrain accommodations.However, it was testified by L. B.Frye, anemployee of the Union Pacific Railroad Company in charge of therailroad stationatWeiser, that Kennedy had made inquiry in regardto transportation by train prior to leaving Nampa, and, failing toreceive satisfactory information,had requested that an agent of therailroad company should meet him at Weiser,Accordingly, FryevisitedKennedy at his hotel room at Weiser. Frye testified thatKennedy was disturbed at the slow progress made by the bus onaccount of a "slow" order issued by the State, and that he com-mented on the resulting two hour delay in the journey from NampatoWeiser.Kennedy explained to Frye that the troupe's perform-ance was not over until late that night, and that the slow travelingby bus would necessitate an all night journey, thus rendering thetroupe unfit for the next day's performance.Kennedy thereforerequested that a train be made available for the troupe,and this wasdone after some negotiations by wire with the railroad officials at5727-37-vol. n-32 484NATIONAL LABOR RELATIONS BOARDOmaha.14After the journey by train to Burley, the troupe thereaftertravelled on the respondent's buses.When notified of his discharge, Dobbs secured a number of state-ments from witnesses of the Nampa incident to the effect that hehad been unduly provoked by Kennedy and had conducted himselfin a commendable manner under the circumstances.These weregiven to Manning at the time of the resumption of negotiations be-tween the management and the Union on March 12, 1936, and Man-ning told Dobbs that he would make another investigation. It wastestified, however, that as the negotiations progressed, Manning, whohad been entrusted by Walsh witlf the responsibility of concluding anagreement with the Union,15 accepted the proposal of Van Averythat Dobbs be reinstated.According to the testimony, Van Averyconsented to the signing of the agreement provided that Dobbswould be reinstated "a week from Wednesday".Manning thereuponstated: "Hebe, I will do better than that; I will have you back towork by Saturday." 16 The negotiations were thereupon concluded.About two weeks later Dobbs received a letter from Manning, in-forming him that he would not be reemployed.At the hearing, it was testified by driver George Perry that he hadbeen informed confidentially by Manning's assistant, Mr. Motz, thatDobbs' discharge was due to his causing the respondent all the troublehe could, and that Dobbs had been discharged at the first opportunity.The evidence points unmistakably to the conclusion that Dobbswas discharged because of his union activity.His conspicuousposition as the Boise committeeman made him an obvious target forthe respondent's ill will toward the Union.After seven years offaithful service, his discharge for a doubtful fault appears to be anunduly severe consequence. It is highly improbable, in the light ofthe evidence, that Kennedy's use of the train facilities from Weiserto Burley was due to anything more than the superior advantages ofthat mode of travel under the existing conditions.The Board issatisfied from the record that the Nampa incident was seized uponas a convenient means of eliminating a troublesome leader of theUnion.2.Carroll B. Kieselentered the respondent's employ on June 28,1927, when the respondent inaugurated its service in the Portland,Oregon, region.He made the first run out of Portland, on July 1,1927, and thereafter operated a bus between Portland and Pendle-14 Itwas necessary to delay a passenger train for 20 minutes at Weiser in order toprovide this accommodation.15The testimony reveals that he referred to the agreement as his "baby".15Manning denies that he acceded to any such proposal.However, the testimony wascorroborated by several witnesses. DECISIONS AND ORDERS485ton,Oregon, for approximately four years.He testified that dur-ing this time his relations with the respondent were entirely sat-isfactory.In April or May, 1931, he was transferred at his ownrequest to "The Dalls" run, which was more difficult.When helater asked to be transferred back to the Pendleton run, the respond-ent refused his request on the ground that he was doing very wellwhere he was.He remained on "The Dalls" run until March 10,1936, when he was discharged.Kiesel was a charter member of the Union, and was elected tothe office of secretary-treasurer.He wore his membership buttonin plain view on the lapel of his coat.As an official of the Union,he signed the first letter to the management in December, 1934,requesting a conference.Soon thereafter, SuperintendentKuse,as has already been set forth, questioned Kiesel closely about theUnion.In January, 1935, Kuse, noticing the union button on thelapel of Kiesel's coat, asked him who had given him permission towear it.On March 10, 1936, Kiesel was summoned to the respondent's of-fice and was informed by Manning that he was to be taken out ofservice.Manning stated that he could not retain a man of Kiesel's"disposition and actions" in the employ of the respondent and citedthree instances of alleged discourtesy to passengers.Kiesel testi-fied that the culminating incident of discourtesy upon which hisdischarge was allegedly based occurred in December 1935.Kieseltestified further that he had no knowledge of two of the alleged inci-dents and that the third was merely a case of his joking with a pas-senger.He had been reprimanded by Manning about four yearsbefore this for what Manning termed a habit of "cutting peopleawfully short" in his answers and also in 1930, when Manning ad-monished him to avoid arguments with motorists.About a yearprior to his discharge Kiesel had been reprimanded by Kuse fordiscourtesy to a passenger in Portland.On the other hand, in Janu-ary, 1936, Kuse had complimented Kiesel, saying : "Buzz, I am get-ting some mighty nice reports about the way you are handlingthings on your run."Kiesel had also been told by Clark, the assist-ant superintendent at Portland, that he was one of Clark's best men.The testimony in regard to Kiesel's discharge thus reveals a sud-den change in attitude on the part of the respondent.AlthoughKiesel had been reprimanded for discourtesy on more than oneoccasion, his employment continued uninterruptedly for nine years.After the last reprimand, he had received a compliment from Kusein reference to his work.For several months thereafter he was in-formed of no further complaints, and' was then peremptorily dis-i 486NATIONAL: LABOR RELATIONS BOARDcharged.The Board, having reviewed the entire record, finds thatKiesel's discharge was motivated by his activity in the Union.3.Harold G. Allenwas employed by the respondent on April 10,1934, as a garage worker in the Boise division, and became a driveron April 15, 1935.On this occasion, Goodland informed him thatitwould be unnecessary to join the Union, or to pay for "protection".On August 2, 1935, Allen drove his bus through a blocked-off streetin Gooding, Idaho, and damaged a stretch of new concrete curbing.He failed to report the accident to the respondent, and testified thathe had not realized he had caused damage.When questioned by therespondent, he offered to resign, but was retained as a driver.Hethen became a member of the Union, and wore a union button. InNovember, 1935, he called on Superintendent Gormley in the com-pany of Dobbs to make a complaint in regard to his salary.On March 31, 1936, a bus driven by Allen was forced off the roadand into a ditch by an oncoming truck. There wtis no damage to thebus, and no injury to the 19 passengers, but Allen was unable to getthe bus back on the road. Although he was 17 miles from the nearesttown and about three miles from a telephone, the evidence indicatesthat Allen could have sent word of his predicament to the respondentby means of passing motorists. Instead, Allen chose to await thearrival of the bus coming in the other direction.The latter bus waslate, and the respondent was therefore unable to send a relief busuntil five and a half hours had elapsed.Allen was immediatelywithdrawn from service as a driver.After a review of the evidence, the Board is satisfied that therespondent discharged driver Allen for reasons which it deemedadequate and necessary for the efficiency of its service.There is noevidence that the respondent was motivated by Allen's activities inthe Union.4.The case of F. H.Woodfordhas been reserved for further con-sideration by the Board, and will be disposed of in a subsequentdecision.6V. CONCLUSIONS IN RESPECT TO THE UNFAIR LABOR PRACTICESIn accordance with the foregoing findings of fact, the Board con-cludes that the respondent has discriminated with respect to the hireand tenure of employment of Hebe Dobbs and Carroll B. Kiesel forthe purpose of discouraging membership in the Union.The dis-charge of these employees, however, is only one manifestation of theresondent's intolerance of the Union.The record discloses a seriesof threats, intimidations and subterfuges by the respondent from the DECISIONS AND ORDERS487time it was first aware of the Union's existence, directed toward hin-dering effective organization of its employees.This is in violationof the Act.The right to self-organization and to bargain collec-tivelymust be free from interference with and restraint of anykind by the employer.The Board finds that the respondent, by the acts above set forth,has interfered with, restrained, and coerced its employees in theexercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining and other mutual aid and protec-tion as guaranteed in Section 7 of the Act.The Board finds further that the aforesaid acts of the respondenttend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.The record does not sustain the allegation contained in theamended complaint that the respondent has violated Section 8, sub-division (2) of the Act, and the complaint in so far as it relates tothis allegation will be dismissed.The complaint will also be dis-missed with respect to the discharge of Harold G. Allen.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding the Board finds and concludes as amatter of law :1.Amalgamated Association of Street, Electric Railway and Mo-tor Coach Employes of America, Local Division 1055, is a labororganization, within the meaning of Section 2, subdivision (5), ofthe Act.2.By discriminating in regard to the hire and tenure of employ-ment of its employees, thereby discouraging membership in the labororganization known as Amalgamated Association of Street, ElectricRailway and Motor Coach Employes of America, Local Division1055, the respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8, subdivision (3), of theAct.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1), of the Act.4.The aforesaid labor practices are unfair labor practices affect-ing commerce within the meaning of Section 2, subdivisions (6) and(7), of the Act. 488NATIONAL LABORRELATIONS BOARDORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, Union Pacific States, Inc.,, and its officers,and agents,shall :1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their rights to self-organization,to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collectivebargain-ing and other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act;2.Cease and desist from in any manner discouraging member-ship in Amalgamated Association of Street, Electric Railway andMotor Coach Employes of America, Local Division 1055, or anyother labor organization of its employees, by descriminating in re-gard to hire and tenure of employment or any term or conditionof employment, or by threats of such discrimination.3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Hebe Dobbs and Carroll B. Kiesel, and each of them,immediate and full reinstatement, respectively, to their former posi-tions, without prejudice to their seniority or other rights and privi-leges previously enjoyed;(b)Make whole Rebe Dobbs and CarrollB.Kiesel,and eachof them, for any losses of pay they have suffered by reason of theirdischarge by payment to them, respectively, of a sum of money equalto that which each of them would normally have earned as wagesduring the period from the date of the severance of his employmentto the date of such offer of reinstatement, computed according tothe average weekly earnings of each for six months immediatelypreceding such discharge,lessthe amounts, if any, which eachearned during such period;(c)Post notices in conspicuousplaces in allof the respondent'sdivisions, stating (1) that it willcease and desist asaforesaid; and(2) that such notices will remain postedfor aperiod ofat leastthirty (30) consecutive days from thedate of posting.And it is furtherORDEREDthat :4.The complaint be, and it hereby is, dismissed with respect tothe discharge of Harold G. Allen, and with respect to the allegationin the complaint charging the respondent with violation of Section8, subdivision (2), of the Act. DECISIONS AND ORDERS4895.The decision of the Board in the case of F. H. Woodford be,and it hereby is, reserved for further consideration.[SAME TITLE]SUPPLEMENTARY DECISIONApril 2, 1937On December 19, 1936, the Board issued its Decision in this matterfinding that the respondentby the dischargeof two of its employees,Hebe Dobbs and Carroll B. Kiesel,because of their activities in theUnion, andby other actsdirected toward hindering the effectiveorganization of its employees,had engagedin unfair labor practicesaffecting commerce withinthe meaningof Section 8, subdivision (1)and (3),and Section 2, subdivisions(6) and(7), of theNationalLaborRelationsAct, 49 Stat.449.The Board ordered that therespondent(a) offer to HebeDobbs andCarroll B. Kiesel immediateand full reinstatement to their former positions,and (b)make wholethe said Hebe Dobbs and Carroll B.Kiesel for any loss ofpay theyhad suffered by reason of their discharge.The complaint was dis-missed as to the discharge of another employee, HaroldG. Allen,because of lack of evidence that his discharge was motivated by hisactivitiesin the Union.The case of a fourth employee,F. H. Wood-ford, was reserved for further consideration by the Board.Upon the entire record in the proceeding,the Board makes thefollowing additional:FINDINGS OF FACTWoodford had been employed by the respondent as shop mechanicand had been discharged on February 12, 1932,.because of allegedpersonal difficulty with the police in Nampa, Idaho.He was reem-ployed on June 21,1935, as a driver in the Boise, Idaho, division ofthe respondent's line.At the time of his reemployment,Woodfordpromised T. J. Manning,the respondent'sgeneral superintendent,that he would "try and make good". As in the case of other em-ployees, he was informed by Herbert Goodland,the superintendentof the Boise division,that it -,-,-as unnecessary to join the Union inorder to get along with the management.Nevertheless,he joinedthe Union soon after it was formed,and wore his union button onthe belt of his uniform.On March 9,1936,Woodford was summoned to the office of thesuperintendent in Boise by Manning, and was charged with threeviolations of the company's rules.The first concerned his smoking 490NATIONALLABOR RELATIONS BOARDwhile on duty,and was dismissed by Manning,according toWood-ford, as trivial.The second had to do with the alleged tamperingwith a governor on the motor of Woodford's bus, and was deniedby Woodford.The third charge was regarded by Manning as ofamore serious nature and concerned the failure of Woodford toaccount to the respondent for a 60 cent fare collected on January21, 1936.This offense was admitted by Woodford,and resulted inhis being discharged.At the hearing, Woodford acknowledged thathe received the fare, but testified that because of traffic conditionshe had been in a hurry,had misplaced the fare in his pocket, andhad thus inadvertently neglected to account for its receipt in hisreport.However, according to his further testimony,he found themoney in his pocket on the following day, and repaid the respondentthrough thepurchase of a ticket for the amount of the.unreportedfare.He said nothing at the time to either Manning or the localsuperintendent.When notified of his discharge, Woodford appealed to Manningfor his retention in service.Manning declined to assist him in thisregard, but arranged instead forWoodford's employment by theInterstate Transit Lines, at Las Vegas,New Mexico,which is affili-ated with the respondent.According to Woodford, Manning com-mented : "You ought to get along all right down there ; there is noUnion down there."However, prior to the time set for,his depar-ture to Las Vegas,Woodford got into further difficulty for allegedlydestroying property in a cafe at Pendleton, Idaho, and was notifiedby Manning that he was no longer wanted.The Board is impressed by the lapse of time between the allegedmisconduct of Woodford and his eventual discharge-the respondenthad knowledge of Woodford's action through the report of its agenton January 21, 19361-and by the testimony relating to his chancesof getting along in Las Vegas because "there is no Union downthere."These facts are given added significance by the circumstancethatWoodford's discharge occurred at approximately the same timeas the discharges of Dobbs and Kiesel.2On the other hand, Manninghas explained the delay in discharging Woodford by his testimonythat it was his custom to speak with drivers charged with offensesof the kind alleged against Woodford before taking any action, andthat the matter was therefore delayed until his next trip to the Boisedivision.This explanation,under the circumstances, is plausible.Furthermore, there is no evidence that Woodford's activities in theUnion were such as to attract the attention of the respondent.i Respondent's Exhibit No. 26.Dobbs was discharged on March 4, 1936, and Kiesel on March 10, 1936. DECISIONS AND ORDERS491The Board finds that, while the matter is not entirely free fromdoubt, there is insufficient evidence to warrant the conclusion thatWoodford was discharged because of his activity or membership inthe Union.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding the Board makes the followingadditional findings and conclusions as a matter of law :1.The respondent, by its discharge of F. H. Woodford, did not dis-criminate in regard to the hire and tenure of employment of its em-ployees to discourage membership in a labor organization, within themeaning of Section 8, subdivision (3), of the Act.2.The respondent, by its discharge of F. H. Woodford, did notinterfere with, restrain or coerce its employees in the exercise of theright to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection, within the meaning ofSection 8, subdivision (1) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the com-plaint be, and it hereby is, dismissed with respect to the discharge ofF. H. Woodford.